Citation Nr: 1105427	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-15 375	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery disease 
(CAD).

3.  Entitlement to service connection for rheumatic heart 
disease, to include aortic valve disease, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD), 
degenerative disc disease of the lumbar spine, radiculopathy of 
the right and left legs, and chronic obstructive pulmonary 
disease.

4.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure or secondary to 
service-connected PTSD, degenerative disc disease of the lumbar 
spine (low back disability), radiculopathy of the right and left 
legs, and chronic obstructive pulmonary disease

5.  Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD).

6.  Entitlement to a compensable rating for headaches.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
on remand from the Court of Appeals for Veterans Claims (Court) 
and on appeal from several rating decisions of the RO in Lincoln, 
Nebraska.  Specifically, in a June 2010 memorandum decision, the 
Court vacated and remanded the Board's May 2008 decision denying 
service connection for tinnitus.  The issue of entitlement to 
TDIU arises from an October 2006 rating decision which denied 
entitlement.  The issue of a rating in excess of 30 percent for 
COPD arises from an April 2007 rating decision which denied 
entitlement.  Finally, the issues of entitlement to service 
connection for a heart disorder, to include CAD and rheumatic 
heart disease, service connection for hypertension, and 
entitlement to a compensable rating for headaches arise from a 
July 2009 rating decision which denied the benefits sought on 
appeal. 

In May 2008, the Board remanded the claim for an increased rating 
for COPD for further development and also remanded the issue of 
entitlement to TDIU as being dependent in part on resolution of 
the proper evaluation of the Veteran's COPD.  With regard to 
COPD, the Board notes that the RO had reduced the evaluation of 
this disability from 30 percent to 10 percent in an April 2007 
rating decision.  The Board remanded the issue of a reduced 
rating for COPD in order to provide the Veteran with all 
notification required under the Veterans Claims Assistance Act of 
2000 with respect to the law pertaining to reductions in ratings.  
Subsequently, in a July 2009 supplemental statement of the case 
(SSOC) and rating decision, the RO reinstated the 30 percent 
evaluation of the Veteran's COPD effective September 1, 2006, the 
date the previous rating reduction had gone into effect.  As 
such, the issue of whether it was proper to reduce the evaluation 
of COPD is moot and the only issue before the Board is whether 
the Veteran's COPD meets the criteria for a rating in excess of 
30 percent. 

With regard to the Veteran's service connection claim for a heart 
disorder, the Board notes that there appear to be multiple 
disabilities at issue as the Veteran has been diagnosed with 
coronary artery disease, rheumatic heart disease or aortic valve 
disease, and hypertension.  The Veteran's claim for a "cardiac 
condition" encompasses these disabilities.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  In fact, the Veteran separately filed a claim 
for hypertension.  In light of the fact that the Board has 
granted service connection for ischemic heart disease, as 
discussed below, the Board finds that remand is warranted in 
order to determine whether the Veteran's rheumatic heart disease 
and hypertension were caused or aggravated by the Veteran's 
ischemic heart disease or any other service-connected disability 
or whether they are directly related to service.  Accordingly, 
the Board has separated the Veteran's claim for a "cardiac 
condition" into separate issues.

The Board notes that a February 2010 VA examination addressing 
the Veteran's cardiac disorders was performed after the February 
2010 statement of the case (SOC) was issued in which the 
Veteran's claim for a cardiac disorder was last addressed by the 
RO.  Generally, when pertinent evidence is received at the Board, 
it must be referred to the agency of original jurisdiction (AOJ) 
for initial review unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (2010).  However, because 
the Board has granted service connection for ischemic heart 
disease, the issue of whether a waiver is needed is moot with 
respect to this claim.  Moreover, the Board has remanded the 
issues of whether service connection is warranted for aortic 
valve disease and hypertension, and thus the RO will have an 
opportunity to consider the February 2010 VA heart examination 
report with respect to these claims.  See id.    

The issues of entitlement to service connection for tinnitus, 
rheumatic heart disease, and hypertension, as well as entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the VA Regional Office.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam 
era and is presumed to have been exposed to herbicides during 
that time. 

2.  The Veteran's CAD has been associated with exposure to 
herbicides such as Agent Orange used in the Republic of Vietnam 
during the Vietnam era. 

3.  Throughout the pendency of this claim, the Veteran's COPD has 
been manifested by FEV-1 (Forced Expiratory Volume in one second) 
of greater than 55 percent of predicted value, FEV-1/FVC (ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity) of greater than 55 percent, and DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) greater than 55 percent of predicted value. 

4.  The Veteran does not have prostrating headaches.


CONCLUSIONS OF LAW

1.  CAD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53, 202 
(August 31, 2010). 

2.  The criteria for a rating in excess of 30 percent for COPD 
have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.96, 4.97, Diagnostic Codes 6600 and 6604 
(2010). 

3.  The criteria for a compensable rating for headaches have not 
been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
coronary artery disease has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With regard to the Veteran's claims for increased ratings, in 
order to satisfy the first notice element in an increased rating 
claim, VA must notify the claimant that he needs to provide or 
request the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 
94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) 
(Vazquez-Flores II).  Further, the claimant must be notified that 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  Id.  Finally, the notice must 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id.  The 
Court has held that except when VCAA notice as to how to 
substantiate an increased-rating claim is not provided at all, it 
is the claimant's burden to show that he was prejudiced by any 
deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. 
App. at 106-07.  

Here, with regard to the Veteran's claim for COPD, a January 2007 
letter satisfied all notice requirements under the VCAA and was 
sent prior to the initial rating decision in this matter.  In May 
2008, the Board remanded this claim in order to provide notice of 
the specific rating criteria applicable to the Veteran's COPD as 
was then required under Vazquez-Flores I.  This requirement was 
subsequently overruled by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Vazquez-Flores II.  
However, letters dated in May 2008 and June 2009 did provide 
notice of the Diagnostic Code applicable to evaluating COPD and 
satisfied all other requirements under the VCAA.  Thus, the Board 
finds that there has been substantial compliance with its May 
2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial rather than strict compliance with the Board's remand 
directives is required under Stegall); accord Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Likewise, the Board finds that the 
duty to notify has been satisfied with respect to the Veteran's 
COPD claim.  See 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. 
App. at 97-103.  

With regard to the Veteran's claim for a compensable rating for 
his service-connected headaches, an April 2009 letter satisfied 
all notice requirements under the VCAA and was sent prior to the 
initial rating decision in this matter.  Accordingly, the Board 
finds that the duty to notify has been satisfied.  See id.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have also been obtained to the extent possible.  As noted 
in the Veteran's May 2008 opinion, in October 2006 the Veteran 
submitted a letter from the Social Security Administration (SSA) 
notifying him that he did not qualify for benefits under the 
disability insurance program.  The letter explained that the 
Veteran's claim failed for lack of a qualifying work history 
sufficient to entitle him to benefits, regardless of his 
disability status.  See generally 20 C.F.R. § 404.1520 (2010).  
The letter also stated that the Veteran failed to qualify for any 
other benefits such as supplemental security income, based on the 
application filed.  See generally 20 C.F.R. § 416.920 (2010).  
Because the Veteran's claim was denied for lack of qualifying 
work history, it was not necessary for SSA to obtain evidence 
regarding the Veteran's disabilities.  See 20 C.F.R. § 404.1520, 
416.920 (2010).  There is no indication that any records the 
Veteran may have submitted to SSA have not also been submitted to 
VA.  Indeed, the VCAA notification letters discussed above 
invited the Veteran to submit medical and other evidence in 
support of his claims.  In Golz v. Shinseki, 590 F.3d 1317, 1321, 
1321 (Fed. Cir. 2010), the Federal Circuit held that to conclude 
that all medical records or all SSA disability records are 
relevant would render the word 'relevant' superfluous in 
38 C.F.R. § 5103A.  The Federal Circuit further held that the 
Government is not required to "obtain records in every case in 
order to rule out their relevance."  Id. at 1323.  Rather, VA is 
required to examine the information related to the medical 
records and to obtain those records only "if there exists a 
reasonable possibility that the records could help the veteran 
substantiate his claim for benefits."  Id.  Here, as there is no 
indication that SSA possesses any evidence relevant to the 
Veteran's claims, there was no need to obtain them and any error 
in this regard was harmless.  See 38 U.S.C.A. § 5107 (a claimant 
has the responsibility to support a claim for benefits); see also 
Hyatt v. Nicholson, 21 Vet. App. 390 (2007).   

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claims.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.  See 38 C.F.R. § 3.159.  

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon 
v. Nicholson, 20 Vet. App. 79, 82 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate or explain why an adequate 
examination was not required.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).   In addition, with respect to claims for 
increased ratings, where the evidence of record does not reflect 
the current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  

With regard to the Veteran's claim for an increased rating for 
COPD, an appropriate VA respiratory examination was provided most 
recently in January 2010.  The Board finds that this examination 
is adequate for evaluation purposes as it is based on a review of 
the Veteran's claims file and a thorough examination of the 
Veteran, including the results of a pulmonary function test which 
was performed both pre- and post-bronchodilator.  The Board notes 
in this regard that respiratory disorders are evaluated primarily 
on the basis of pulmonary function tests, as discussed in more 
detail below.  See 38 C.F.R. § 4.96(d).  The Veteran has not 
stated and there is other evidence indicating that there has been 
a material change in the severity of the his COPD since he was 
last examined in January 2010.  See 38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to provide an 
adequate VA examination has been met with regard to the Veteran's 
claim for an increased rating for COPD.  See 38 C.F.R. 
§ 3.159(c)(4).  

With regard to the Veteran's headaches, a VA examination was 
provided in April 2009.  The Board finds that this examination is 
adequate for evaluation purposes as it is based on the Veteran's 
reported history and a thorough examination of the Veteran, and 
describes the Veteran's disability in sufficient detail for the 
Board's decision on this claim to be "a fully informed one."  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  Although the examiner 
did not review the Veteran's claims file or treatment records, 
the Board notes that the claims file does not contain evidence of 
treatment for the Veteran's headaches and the last VA examination 
evaluating the Veteran's headaches was conducted in 2004, which 
is well outside the relevant time frame for evaluating the 
Veteran's headaches in the current appeal.  See 38 C.F.R. § 
4.124a, DC 8100 (providing in pertinent part that the claimant 
must have had prostrating headaches in the last several months to 
meet the criteria for a compensable rating); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (holding that when evaluating 
a service-connected disorder, it is the present level of 
disability that is of primary concern).  Thus, there is no 
indication that a review of the claims file would have affected 
the examiner's assessment of the Veteran's headaches which, given 
the absence of treatment records, could only be based on the 
Veteran's own reported history.  Therefore, failure to review the 
claims file was harmless error.  See Mayfield, 19 Vet. App. at 
116.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See id.

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for hypertension and 
cardiovascular-renal disease may be established on a presumptive 
basis by showing that these diseases manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The Veteran has been diagnosed with CAD since at least May 2008, 
as reflected in his private treatment records.  He was most 
recently diagnosed with CAD in a January 2010 VA examination 
report.  For the following reasons, the Board finds that service 
connection is warranted for CAD based on the Veteran's presumed 
exposure to an herbicide agent such as Agent Orange during his 
active service in Vietnam.

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service 
personnel records establish that the Veteran served in Vietnam 
from March 1969 to August 1969.  Therefore, he is presumed to 
have been exposed to an herbicide agent such as Agent Orange.  
See id. 

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure are AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Effective August 31, 2010, section 3.309(e) was amended to add 
certain diseases to the list of diseases associated with exposure 
to herbicide agents.  75 Fed. Reg. 53, 202 (August 31, 2010).  
The amendment, in pertinent part, removes "chronic lymphocytic 
leukemia" and replaces it with "all chronic B-cell leukemias 
(including, but not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia);" adds "Parkinson's disease" immediately 
preceding "Acute and subacute peripheral neuropathy; and adds 
"ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina)" immediately following 
"Hodgkin's disease."  Id.  The amendment also adds a new Note 3 
at the end of § 3.309(e) which reads as follows:  "For purposes 
of this section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of ischemic heart disease."  Id.

Here, because ischemic heart disease as defined under the 
amendment to section 3.309(e) includes CAD, the Board finds that 
service connection is warranted on a presumptive basis under 
38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53, 202.
II. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

A.  COPD

The Veteran claims entitlement to a rating in excess of 30 
percent for COPD.  For the following reasons, the Board finds 
that an increased rating is not warranted. 

The Veteran's respiratory disorder has been rated as 30 percent 
disabling under DC 6604 for chronic obstructive pulmonary disease 
(COPD).  See 38 C.F.R. § 4.97.  The Board notes that the Veteran 
has also been diagnosed with chronic bronchitis, which is 
evaluated under DC 6600.  See id.  The criteria under both 
diagnostic codes are the same.  Under DC's 6600 and 6604:

A 100 percent rating is assigned for an FEV-1 less 
than 40 percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory 
failure, or the requirement for outpatient oxygen 
therapy.  

A 60 percent evaluation is assigned for an FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  

A 30 percent rating is assigned for an FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.  

A 10 percent evaluation is assigned for an FEV-1 of 71 
to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  
Id.  

A September 2006 VA examination reflects a pulmonary function 
test showing an FEV-1 of 86 percent of predicted value, an FEV-
1/FVC of 71 percent, and a DLCO (SB) of 80 percent of predicted 
value.  After bronchodilator, the Veteran's FEV-1 was 105 percent 
of predicted value and his FEV1-1/FVC was 71 percent.  The 
examiner found that the Veteran's lung volumes and diffusion 
capacity were within normal limits. 

A March 2008 pulmonary function test reflects an FEV-1 of 94 
percent of predicted value, an FEV-1/FVC of 67 percent, and a 
DLCO (SB) of 70 percent of predicted value.  After 
bronchodilator, the Veteran's FEV-1 was 85 percent of predicted 
value and his FEV1-1/FVC was 69 percent.  The interpreter of this 
test found that the Veteran had a mild airflow obstruction.  The 
Veteran's lung volumes were within normal limits.

The January 2010 VA examination report reflects a pulmonary 
function test showing an FEV-1 of 70 percent of predicted value, 
an FEV-1/FVC of 67 percent, and a DLCO (SB) of 76 percent of 
predicted value.  After bronchodilator, the Veteran's FEV-1 was 
80 percent of predicted value and his FEV1-1/FVC was 66 percent.  
The examiner found that the Veteran had mild airflow obstruction.  
His lung volumes were normal.  The examiner noted that compared 
with the March 2008 pulmonary function test, the Veteran's FEV-1 
had decreased.  The examiner indicated that there was no evidence 
of cor pulmonale, pulmonary hypertension, or a history of 
respiratory failure.  

Based on a careful review of the record, the Board finds that a 
rating in excess of 30 percent is not warranted under DC's 6600 
and 6604 as the Veteran has not been shown to have an FEV-1 below 
56 percent of predicted value, an FEV-1/FVC below 56 percent, or 
DLCO (SB) below 56 percent of predicted value at any point during 
the pendency of this claim.  See id.  There is also no evidence 
that the Veteran has cor pulmonale, pulmonary hypertension, or 
right ventricular atrophy.  See id.  Finally, there is also no 
evidence that the Veteran has suffered from episodes of acute 
respiratory failure or has required outpatient oxygen therapy.  
See id.  While a maximum exercise capacity test is not of record, 
the Board notes that one is not required to evaluate the 
Veteran's respiratory disorder.  See 38 C.F.R. § 4.96(d)(1)(i).  
Thus, a rating in excess of 30 percent is not warranted for the 
Veteran's COPD.  See 38 C.F.R. § 4.97, DC's 6600 and 6604.

As discussed above, there is no evidence showing that the Veteran 
is entitled to a rating in excess of 30 percent at any point 
since his claim for an increased evaluation.  Although the 
January 2010 VA examination report reflects that there had been a 
decrease in the Veteran's FEV-1 since the March 2008 pulmonary 
function test, the results of the January 2010 pulmonary function 
test still do not meet the criteria for a higher rating, as 
explained above.  Thus, staged ratings are not appropriate.  See 
Hart, 21 Vet. App. at 509-10. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010).  Because the ratings provided under the VA Schedule for 
Rating Disabilities are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstances, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by the 
disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  
However, in exceptional situations where the rating is 
inadequate, it may be appropriate to refer the case for 
extraschedular consideration.  Id.  The governing norm in these 
exceptional cases is a finding that the disability at issue 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, as a threshold factor, there must be a finding 
that the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  In this 
regard, the Board must compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  See id.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  If so, then under the third step of the 
inquiry the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran reported symptoms of difficulty 
breathing and having trouble catching his breath when he coughs 
are contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  Thus, the Veteran's COPD does not represent an 
exceptional disability picture.  Thun, 22 Vet. App. at 115.  
Because the Board finds that the schedular criteria are adequate 
to evaluate the Veteran's COPD, the Board need not address other 
factors such as whether the Veteran's COPD causes marked 
interference with employment.  See id.  As such, referral for 
extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
rating in excess of 30 percent for COPD is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 
Vet. App. at 55. 

B.  Headaches

The Veteran claims entitlement to a compensable rating for his 
service-connected headaches.  For the following reasons, the 
Board finds that a compensable rating is not warranted.

The Veteran's headaches have been rated under DC 8100 for 
migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 50 percent 
rating is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  Id.  A 30 percent rating is assigned for 
migraine with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Id.  A 10 
percent rating is assigned for migraine with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Id.  A noncompensable rating is assigned for 
less frequent attacks.  Id.  

Neither the rating criteria nor the Court have defined what 
constitutes a "prostrating" attack.  By way of reference, the 
Board notes that in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st ed. 2007) prostration is defined as "extreme exhaustion or 
powerlessness."  The Board notes that this definition is provided 
purely for definitional purposes to aid in the Board's 
discussion.  See Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut 
v. Brown, 6 Vet. App. 181 (1994).  Use in this manner does not 
conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 
(1993). 

The Veteran's VA and private treatment records do not document 
diagnoses, treatment, or complaints of headaches.  The April 2009 
VA examination report reflects that the Veteran complained of 
daily headaches that had been present for the past forty years.  
He stated that the headaches were located in the right temple 
with a rare headache in the left temple.  Soon after the headache 
began the Veteran would have a sensation of flashing lights in 
the periphery of his vision which lasted about five minutes.  The 
pain was described as a dull pain which lasted from ten minutes 
to three hours.  There were no other associated symptoms such as 
nausea, vomiting, dizziness, or blurry vision.  The Veteran did 
not take medication for his headaches as he found that 
medications tried in the past were not effective.  The Veteran 
stated that there had been no change in the character, location, 
or severity of his headaches since their onset in 1970.  The 
examiner noted that the Veteran's headaches did not interfere 
with any desired activity.  The examiner diagnosed the Veteran 
with migraine headaches.  The examiner concluded that the 
Veteran's headaches were not prostrating as the Veteran was able 
to perform ordinary activities during his headaches.  

In carefully reviewing the evidence of record, the Board finds 
that a compensable rating is not warranted for the Veteran's 
headaches as there is no indication that he has suffered from 
prostrating headaches during the pendency of this claim, as show 
in the April 2009 VA examination report.  See 38 C.F.R. § 4.124a, 
DC 8100.

As discussed above, there is no evidence showing that the Veteran 
is entitled to a compensable rating for his headaches at any 
point since his claim for an increased evaluation.  Thus, staged 
ratings are not appropriate for the relevant time frame.  See 
Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether to refer this claim for 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b); Thun, 22 
Vet. App. at 114.  However, there is no evidence indicating that 
the Veteran's headaches present an unusual disability picture.  
See id.  Rather, the Board finds that the Veteran's claimed 
symptoms are contemplated by the schedular criteria for 
evaluating headaches, as discussed above.  Accordingly, the 
schedular criteria are adequate for rating the Veteran's 
headaches and referral for extraschedular consideration is not 
warranted.  See id.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and entitlement to a compensable 
rating for the Veteran's headaches is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to service connection for CAD is granted.

Entitlement to a rating in excess of 30 percent for COPD is 
denied. 

Entitlement to a compensable rating for headaches is denied. 





REMAND

The Veteran also claims entitlement to service connection for 
tinnitus, rheumatic heart disease, hypertension and TDIU.  While 
the Board regrets the additional delay, the Board finds that 
these claims must be remanded for further development to ensure a 
full record before they can be properly adjudicated.

With regard to tinnitus, in a June 2010 memorandum decision, the 
Court found that the Board erred in relying on a March 2004 VA 
examination report as a basis for denying the Veteran's service 
connection claim for tinnitus.  In the March 2004 VA examination 
report, the examiner stated that the Veteran's tinnitus was not 
likely related to his military service because while the Veteran 
currently reported having tinnitus since 1968, in a previous VA 
examination report he denied having tinnitus.  The examiner also 
stated that the Veteran's tinnitus was not secondary to his 
hearing loss.  In its June 2010 decision, the Court found that 
the examiner's conclusion that the Veteran's tinnitus was not 
related to service because the Veteran denied tinnitus in 
previous examinations was not a sufficient rationale.  Thus, the 
Court found that this examination report was inadequate.  See 
Barr, 21 Vet. App. at 311.  

On remand, a VA medical opinion should be obtained addressing 
whether the Veteran's tinnitus is directly related to in-service 
noise exposure or whether it is caused or aggravated by the 
Veteran's service-connected left ear hearing loss.  The examiner 
must provide a complete rationale for the opinion stated.  In 
this regard, if the examiner believes that the Veteran's tinnitus 
did not manifest in service, the examiner must explain the basis 
for this finding and then must still address the likelihood that 
tinnitus had a delayed onset caused by in-service noise exposure 
or whether it was caused or aggravated by the Veteran's service-
connected left ear hearing loss.  To the extent possible, the 
opinion should make explicit both the medical principles on which 
it relies and the specific facts of the Veteran's case supporting 
the examiner's conclusion. 

With regard to the Veteran's rheumatic heart disease and 
hypertension, the Board finds that a VA opinion is required to 
determine whether the Veteran's rheumatic heart disease and 
hypertension were directly caused or aggravated by active service 
or caused or aggravated by his service-connected CAD.  A complete 
rationale must be provided.  It would be helpful if the examiner 
made explicit the medical principles relied on as well as the 
specific facts of the Veteran's case supporting the examiner's 
conclusion.  

To aid the examiner's review of the claims file, the Board 
provides the following discussion of some of the pertinent 
evidence of record pertaining to the Veteran's rheumatic heart 
disease and hypertension.  With regard to rheumatic heart 
disease, the Veteran was hospitalized for a rheumatic fever when 
he was eight years old, as reflected in private treatment records 
dated in April and May 1957.  At that time, the Veteran had pain 
in his legs, right thigh, and left foot.  Range of motion of the 
right hip was also limited by pain.  The Veteran was diagnosed 
with acute rheumatic fever.  At the Veteran's April 1968 
enlistment examination, his heart was found to be normal but a 
history of rheumatic fever was noted.  An April 1968 service 
treatment record reflects that the Veteran reported sharp 
stabbing pains in his chest.  His heart sounded normal.  The 
Veteran stated that he had been treated for rheumatic fever in 
1959 (as noted above he was actually treated in 1957) with a 
recurrence in 1960.  The Veteran was diagnosed with an upper 
respiratory infection.  A December 1969 service treatment record 
reflects that the Veteran complained of chest pain.  He also 
reported that his legs ached and that he felt weak and tired.  It 
was noted that the Veteran had a history of rheumatic fever.  The 
Veteran was diagnosed with a "history of rheumatic fever."  A 
March 1969 service treatment record reflects that the Veteran 
complained of pain in the left upper chest just lateral to 
sternum which had lasted for about a month.  He reported that it 
occurred every day and was aggravated by strenuous activity or by 
expansion of the chest.  The Veteran was diagnosed with costo-
sternal irritation.  An April 1970 service treatment record 
reflects that the Veteran reported occasional chest pain that had 
been present for about five months.  The Veteran also reported 
that he would sometimes get dizzy and have double vision.  The 
Veteran was diagnosed with intercostal muscle spasm.  It was 
noted that the Veteran had a history of recurring rheumatic fever 
and that the last bout of rheumatic fever was "about a year 
ago."  The Board here notes that the service treatment records 
do not reflect a current diagnosis of rheumatic fever but only 
state that it had been present in the past.  

After service, a February 1996 VA treatment record records a 
diagnosis of rheumatic valvular disease.  An undated VA referral 
form received at the RO in July 1997 reflects a rule-out 
diagnosis of valvular disease secondary to prior rheumatic fever.  
An October 1996 VA treatment record reflects that the Veteran had 
valve disease.  A history of rheumatic fever in 1959 or 1960 was 
noted.  In May 2008, the Veteran underwent aortic valve 
replacement by a private treating provider.  The Veteran was 
diagnosed with severe aortic valve stenosis.  

In a June 2009 VA examination report, the examiner opined that 
the Veteran's rheumatic heart disease and resulting prosthetic 
aortic valve replacement was not related to service.  The 
examiner explained that the Veteran had rheumatic fever prior to 
entering military service and that he was not diagnosed or 
treated for any known heart condition while on active duty.  The 
examiner noted that in rheumatic heart disease it may take many 
years for damaged valves to become symptomatic and require 
medical intervention.  In fact, the examiner stated that this was 
the normal progression of the disease. 

With regard to hypertension, the evidence reveals that the 
Veteran's service treatment records and examination reports are 
negative for diagnoses of hypertension or evidence of high blood 
pressure.  

A November 1990 VA treatment record reflects that the Veteran had 
"increased BP [blood pressure]." His systolic blood pressure 
was 165mm and diastolic blood pressure was 85mm.  It was noted 
that the Veteran had a family history of hypertension.  This 
blood pressure reading was above the threshold for isolated 
systolic hypertension.  See 38 C.F.R. § 4.104, DC7101, Note (1) 
(2010).  

Thereafter, VA treatment records dated between 1994 and 1995 
reflect blood pressure readings that generally were above the 
threshold for hypertension, although VA treatment records dated 
in May 1994 and July 1994 reflected blood pressure readings of 
123mm and 156mm for systolic blood pressure and 58mm and 68mm for 
diastolic blood pressure, respectively, which were below the 
threshold for hypertension.  See id.

In a September 1995 VA treatment record, it was noted that the 
Veteran's blood pressure readings ranging from 172-184 (systolic) 
and 85-88 (diastolic) indicated that the Veteran's blood pressure 
was "hypertensive systolic."  An October 1995 VA treatment 
record reflects that the Veteran was evaluated for "white coat 
syndrome v. essential or primary hypertension."  It was noted 
that his hypertension was complicated by high nicotine intake and 
lack of exercise.  Thus, the evidence suggests that the Veteran 
had elevated blood pressure readings meeting the threshold for 
hypertension as early as November 1990, and was officially 
diagnosed with hypertension in September 1995.  

With regard to the issue of entitlement to TDIU, the Board notes 
that the last VA examinations addressing the Veteran's 
unemployability are dated in September 2006 and are now over four 
years old.  In light of the grant of service connection for 
ischemic heart disease, a new VA examination should be conducted.  
See 38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  The VA examining physician 
should generally address the extent of functional and industrial 
impairment due to the Veteran's service-connected disabilities 
without regard to the Veteran's age or other service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  The 
examiner should also take into account the Veteran's education 
and work history in determining whether the Veteran is precluded 
from engaging in substantial gainful activity by virtue of his 
service-connected disabilities.  

The RO should also take this opportunity to obtain the Veteran's 
VA treatment records from July 2009 to the present and associate 
them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from 
July 2009 to the present should be obtained 
and associated with the claims file.

2. A VA opinion should be obtained as to the 
likelihood that the Veteran's tinnitus is 
directly related to active service or caused 
or aggravated by his service-connected left 
ear hearing loss disability.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the claims file, the examiner 
should provide an opinion as to whether the 
Veteran's tinnitus is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  If the examiner finds that it 
is unlikely that the Veteran's tinnitus was 
directly caused or aggravated by active 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's tinnitus was 
caused or aggravated by his service-connected 
left ear hearing loss or whether such a 
relationship is unlikely. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner must provide a complete 
rationale for the opinion stated.  In this 
regard, if the examiner believes that the 
Veteran's tinnitus did not manifest in 
service, the examiner must explain the basis 
for this finding and then must still address 
the likelihood that tinnitus had a delayed 
onset caused or aggravated by in-service 
noise exposure or caused or aggravated by the 
Veteran's service-connected left ear hearing 
loss.  To the extent possible, the opinion 
should make explicit both the medical 
principles on which it relies and the 
specific facts of the Veteran's case 
supporting the examiner's conclusion. 

3. A VA opinion should be obtained addressing 
the nature and etiology of the Veteran's 
aortic valve disease and hypertension to 
include the likelihood that the Veteran's 
aortic valve disease with prosthetic aortic 
valve replacement and/or hypertension are 
directly related to active service were or 
caused or aggravated by his service-connected 
CAD.  The entire claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  A discussion of some of the 
pertinent evidence of record pertaining to 
rheumatic heart disease and hypertension is 
provided in the body of this REMAND to aid 
the examiner's review.

After reviewing the claims file and the 
discussion in the body of this remand, the 
examiner should provide an opinion as to 
whether aortic valve disease and/or 
hypertension are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In this regard, the examiner 
should address whether the Veteran's repeated 
complaints of chest pain in service, as well 
as leg pain and weakness, were manifestations 
of rheumatic fever or rheumatic heart 
disease.  If the examiner finds that the 
Veteran's aortic valve disease and/or 
hypertension is not directly related to 
service, the examiner should also opine 
whether it is at least as likely as not that 
the Veteran's service-connected CAD caused or 
aggravated his aortic valve disease and/or 
hypertension, or whether such a relationship 
is unlikely. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner must provide a complete 
rationale for the opinion stated.  To the 
extent possible, the opinion should make 
explicit both the medical principles on which 
it relies and the specific facts of the 
Veteran's case supporting the examiner's 
conclusion. 

4. The Veteran should be scheduled for a VA 
examination to determine whether his service-
connected disabilities, by themselves, render 
him unemployable.

The Veteran's claims folder must be 
available to the examiner for review, 
including a copy of this REMAND.  The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the Veteran's service-connected 
disabilities on his ability to work and, in 
particular, should assess whether the 
Veteran's service-connected disabilities 
together render the Veteran incapable of 
carrying on employment.  In formulating the 
opinion, the examiner should disregard both 
the age and the nonservice-connected 
disabilities of the Veteran.  The examiner 
should also take into account the Veteran's 
education and work history in discussing 
his employability. 

5. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the RO should 
readjudicate the claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
The SSOC should include a recitation of the 
evidence submitted since the February 2010 
SOC and should include citation to the newly 
amended 38 C.F.R. § 3.309(e). 75 Fed. Reg. 
53,202 (August 31, 2010).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


